Exhibit 10.1

18 JUNI 2012 / 18 JUNE 2012

 

 

AUFHEBUNGSVERTRAG

Termination Agreement

 

 

zwischen / between

FARO EUROPE GMBH & CO. KG

als “Gesellschaft”/ as “Company”

und / and

FARO VERWALTUNGS GMBH

als “FARO Verwaltungs GmbH” / as “FARO Verwaltungs GmbH”

und / and

FARO DEUTSCHLAND HOLDING GMBH

als “ FARO Deutschland Holding GmbH” / as “ FARO Deutschland Holding GmbH”

und / and

SIEGFRIED BUSS

als “Herr Buss” / as “Mr. Buss”



--------------------------------------------------------------------------------

VORBEMERKUNG     PREAMBLE

Herr Buss ist Geschäftsführer der FARO Verwaltungs GmbH und der FARO Deutschland
Holding GmbH, wobei erstere Komplementärin und zweitere Kommanditistin der
Gesellschaft sind. Das Dienstverhältnisses besteht zwischen Herrn Buss und der
Gesellschaft und hat seine Grundlage im “Contract of Employment” vom 20. April
2004 sowie dem Änderungsvertrag vom 30. Juni 2009.

   

Mr. Buss is director of FARO Verwaltungs GmbH and FARO Deutschland Holding GmbH,
whereby the former is a general partner and the latter a limited partner of the
Company. The service relationship between Mr. Buss and the Company is based on
the Contract of Employment of 20 April 2004 and the amending agreement of 30
June 2009.

Die Parteien sind überein gekommen, das zwischen ihnen bestehende
Dienstverhältnis im beiderseitigen Einvernehmen mit Wirkung zum Ablauf des 31.
Juli 2012 zu beenden. Herr Buss wurde bereits zuvor von seinen Ämtern als
Geschäftsführer der FARO Verwaltungs GmbH und der FARO Deutschland Holding GmbH
abberufen.

   

The parties have mutually agreed to end the service relationship existing
between them with effect from expiry of 31 July 2012. Prior thereto Mr. Buss has
been removed from the office of a director of FARO Verwaltungs GmbH and FARO
Deutschland Holding GmbH.

Dies vorausgeschickt, vereinbaren die Parteien was folgt:

   

Therefore, the parties agree as follows:

§ 1

Vertragsaufhebung / Abberufung

   

§ 1

Mutually agreed termination / removal from

office

(1)

  

Die Parteien sind sich darüber einig, dass das zwischen ihnen bestehende
Dienstverhältnis einschließlich etwaiger Änderungsoder Zusatzvereinbarungen
sowie jedes etwaige sonstige Dienst- oder Anstellungsverhältnis mit der
Gesellschaft einvernehmlich mit Wirkung zum 31. Juli 2012 aufgehoben wird.

   

(1)

  

The parties agree that the service relationship between them including any
amending or additional agreements as well as any other service or employment
relationship with the Company shall be terminated by mutual agreement with
effect from 31 July 2012.

(2)

  

Die Parteien sind sich einig, dass soweit weitere Dienst- oder
Anstellungsverhältnisse

   

(2)

  

The parties agree that to the extent any service relationships or employment
relationships



--------------------------------------------------------------------------------

  

zwischen Herrn Buss und anderen, mil der Gesellschaft verbundenen Unternehmen
bestehen diese mil Abschluss dieses Aufhebungsvertrages beendet werden. Die
Gesellschaft ist insoweit zur Abgabe aller für eine Beendigung der Dienst- und
Anstellungsverhältnisse notwendigen Willenserklärungen auch für andere, mit der
Gesellschaft verbundenen Unternehmen ermächtigt.

      

exist between Mr. Buss and other companies affiliated with the Company they
shall end on conclusion of this termination agreement. In this respect the
Company is authorized to submit any declarations of intent required to end such
service and employment relationships, even on behalf of other companies
affiliated with the Company.

(3)

  

Herr Buss wurde durch Gesellschafterbeschluss vom 9. März 2012 mit sofortiger
Wirkung von seinen Ämtern als Geschäftsführer der FARO Verwaltungs GmbH und der
FARO Deutschland Holding GmbH abberufen. Vorstehender Satz 1 stellt einen echten
Vertrag zugunsten Dritter dar.

   

(3)

  

By shareholders’ resolution of 9 March 2012 Mr. Buss has been removed from his
office as director of FARO Verwaltungs GmbH and FARO Deutschland Holding GmbH
with immediate effect. Sentence 1 above constitutes a genuine agreement in favor
of third parties.

(4)

  

Herr Buss verpflichtet sich, an der Berichtigung des Handelsregisters
mitzuwirken und alle Handlungen vorzunehmen sowie Erklärungen abzugeben, die für
die Eintragung der Beendigung der Geschäftsführerämter von Herrn Buss bei FARO
Verwaltungs GmbH und der FARO Deutschland Holding Gmbh erforderlich sind.

   

(4)

  

Mr. Buss undertakes to cooperate with the amendment to the commercial register
and to undertake all acts and make all declarations required to register
termination of Mr. Buss’ office as director of FARO Verwaltungs GmbH and FARO
Deutschland Holding GmbH.

§ 2

Aufgabenbereich / Urlaub /

Freistellung

   

§ 2

Duties / leave /

release from obligation to work

(1)

  

Der bisherige Aufgabebereich von Herrn Buss als Geschäftsführer endet mit dem
Datum der Amtsniederlegung. Danach wird Herr Buss bis zur Beendigung des
Dienstverhältnisses noch folgende Aufgaben übernehmen:

   

(1)

  

The previous area of responsibility of Mr. Buss as director shall end on the
date of resignation from office. After this time until the end of the service
relationship Mr. Buss shall carry out the following duties:

  

-

 

Auf Anforderung der Gesellschaft deren Beratung im Zusammenhang

      

-

 

At the Company’s request, provide consulting services to the Company



--------------------------------------------------------------------------------

    

mit bestimmten Projekten, die Herr Buss zum Zeitpunkt des Abschlusses dieser
Vereinbarung betreut hat; und

        

in connection with certain projects which Mr. Buss was overseeing as of the date
of this Agreement; and

  

-

 

Gewährleistung angemessener Überleitungsunterstützung auf Anforderung der
Gesellschaft, um einen ruhige Übergang der Pflichten von Herrn Buss auf seine(n)
Nachfolger sicher zu stellen.

      

-

 

Provide reasonable transition assistance upon request of the Company to ensure a
smooth transfer of Mr. Buss’s duties to his successor(s).

(2)

  

Die Gesellschaft gewährt Herrn Buss den ihm vertragsgemäß zustchenden
Erholungsurlaub bis zur Beendigung des Dienstverhältnisses in natura. Die
Urlaubsgewährung erfolgt in Abstimmung mit Herrn Buss.

   

(2)

  

The Company shall grant Mr. Buss the leave to which he is entitled under
contract up until the end of the service relationship in natura. Leave shall be
granted in agreement with Mr. Buss.

(3)

  

Die Gesellschaft ist berechtigt, Herrn Buss jederzeit von der Erbringung seiner
Dienstleistung widerruflich oder unwiderruflich unter Fortzahlung der Vergütung
gemäß § 3 dieser Vereinbarung freizustellen. Eine unwiderrufliche Freistellung
erfolgt unter Anrechnung und Abgeltung der Herrn Buss noch zustehenden
Urlaubsansprüche, soweit diese nicht bereits gemäß vorstehendem Absatz 2
erledigt sind.

   

(3)

  

The Company is entitled to revocably or irrevocably release Mr. Buss from the
obligation to work at any time while continuing to pay his salary pursuant to
§ 3 of this agreement. Any leave to which Mr. Buss is still entitled, provided
such leave entitlement has not already been settled in accordance with paragraph
2 above, shall be deemed set off or settled through an irrevocable release from
the duty to work.

§ 3

Vergütung

   

§ 3

Remuneration

(1)

  

Herr Buss erhält monatlich bis zum Vertragsende am 31. Juli 2012 seine festen
vertraglichen Bezüge in Höhe von EUR 11.166,67 brutto. Die Bezüge werden jeweils
am Monatsende unter Berücksichtigung der im Auszahlungszeitpunkt geltenden
steuer- und sozialversicherungsrechtlichen Vorgaben ausbezahlt.

   

(1)

  

Mr. Buss shall receive his fixed monthly remuneration of EUR 11,166.67 gross
until the contract ends on 31 July 2012. The remuneration shall be paid at the
end of each month taking into account the tax and social insurance law
requirements applicable at the time of payment.



--------------------------------------------------------------------------------

(2)

  

Die Parteien sind sich darüber einig, dass Herr Buss über die in diesem Vertrag
geregelten Vergütungsansprüche hinaus keine weiteren Vergütungsansprüche,
insbesondere keine anteilige Tantieme für das Jahr 2012, gegen die Gesellschaft
zustehen. Hiervon unberührt bleiben die in diesem Aufhebungsvertrag geregelten
Zahlungsansprüche, insbesondere der Anspruch auf Abfindung gemäß nachfolgendem §
4.

   

(2)

  

The parties agree that Mr. Buss is not entitled to any further remuneration
claims against the Company which exceed the remuneration claims regulated in
this agreement, in particular he is not entitled a pro rata profit-related bonus
for 2012. This shall not affect payment claims regulated in this termination
agreement, in particular the claim to a severance payment pursuant to § 4 below.

§ 4

Abfindung

   

§ 4

Severance payment

(1)

  

Die Gesellschaft zahlt Herrn Buss aus Anlass der Beendigung des
Dienstverhältnisses und zum Ausgleich eventuell hieraus resultierender
wirtschaftlicher Nachteile eine Abfindung in Höhe von elf Monatsfestgehältern,
insgesamt EUR 145.617,87 brutto (in Worten:
einhundertfünfundvierzigtausendsechshundertsiebzehn Euro und siebenundachtzig
Cent brutto).

   

(1)

  

Owing to the end of the service relationship and in order to compensate for any
economic disadvantages which may arise as a result the Company shall pay Mr.
Buss a severance payment in the amount of eleven fixed monthly salaries, in
total EUR 145.617,87 gross (in words: one hundred and forty five thousand six
hundred seventeen and 87/100 Euro gross).

(2)

  

Der Anspruch auf Abfindung entsteht mit Beendigung des Dienstverhältnisses. Die
erste Rate der Abfindung in Höhe von EUR 43.685,37 wird am 1. August 2012 zur
Zahlung fällig. Die zweite Rate in Höhe von EUR 101.932,50 wird am 1. Januar
2013 zur Zahlung fällig. Die Auszahlung erfolgt nach Maßgabe der im
Auszahlungszeitpunkt gültigen steuerlichen und sozialversicherungsrechtlichen
Vorgaben.

   

(2)

  

The entitlement to a severance payment shall arise at the end of the service
relationship. The first instalment of the severance payment shall be EUR
43.685,37 due for payment on 1 August, 2012. The second instalment of EUR
101.932,50 shall be due for payment on 1 January 2013. Payment shall be made in
accordance with the tax and social insurance law requirements which apply at the
time of payment.

(3)

  

Eine Aufrechnung gegen den Abfindungsanspruch ist lediglich mit unbestrittenen
oder rechtskräftig festgestellten Forderungen zulässig.

   

(3)

  

Claims may only be set off against the severance entitlement with undisputed
claims or which have been declared final and absolute by a court.



--------------------------------------------------------------------------------

§ 5

Entlastung

   

§ 5

Discharge from liability

(1)

  

Die Gesellschaft wirkt darauf hin, dass Herrn Buss für seine Tätigkeit als
Geschäftsführer der FARO Verwaltungs GmbH und der FARO Deutschland Holding GmbH
für das Geschäftsjahr 2011 Entlastung erteilt wird, sobald die testierten
Jahresabschlüsse vorliegen und sofern nach den gesetzlichen Bestimmungen
beziehungsweise der Satzung eine Entlastung möglich ist.

   

(1)

  

The Company shall aim to grant Mr. Buss discharge for his activity as director
of FARO Verwaltungs GmbH and FARO Deutschland Holding GmbH for the business year
2011 as soon as the audited financial statements are available and to the extent
that such discharge is possible pursuant to statutory provisions and the
articles of incorporation.

(2)

  

Für seine Tätigkeit bei der Gesellschaft wird Herrn Buss für das Geschäftsjahr
2011 Entlastung erteilt werden, sobald die testierten Jahresabschlüsse vorliegen
und sofern nach den gesetzlichen Bestimmungen beziehungsweise des
Gesellschaftsvertrages eine Entlastung möglich ist.

   

(2)

  

For his activity for the Company for the business year 2011, Mr. Buss shall be
granted discharge as soon as the audited financial statements are available and
to the extent that such discharge is possible pursuant to statutory provisions
and the articles of incorporation.

§ 6

Herausgabe von Unterlagen

   

§ 6

Surrender of documents

(1)

  

Herr Buss wird der Gesellschaft alle ihm von der Gesellschaft oder von mit der
Gesellschaft verbundenen Unternehmen überlassenen, nicht bestimmungsgemäß an
Dritte weitergegebenen/vernichteten Gegenstände und Unterlagen, insbesondere
sämtliche Geschäftsunterlagen, einschließlich Datenträger, private dienstliche
Aufzeichnungen (auch Kopien davon) sowie das ihm überlassene Zubehör
(insbesondere alle zur Verfügung gestellten Computer und/oder Mobiltelefone)
unaufgefordert spätestens am letzten Tag des Bestehens des Dienstverhältnisses,
auf Verlangen

   

(1)

  

Mr. Buss shall return to the Company any items provided to him by the Company or
companies affiliated with the Company which have not been duly passed on to
third parties or destroyed, in particular all business documents, including data
carriers, private business records (including copies thereof) and equipment
provided to his (in particular any computer and/or cell provided) without
special request no later than the last day of the service relationship, or if so
requested earlier, in due and proper condition at the registered office of the
Company. Mr. Buss may make one copy of



--------------------------------------------------------------------------------

  

auch bereits zuvor, in ordnungsgemäßem Zustand am Sitz der Gesellschaft
zurückgeben. Schriftstücke/Unterlagen, die sein persönliches Vertragsverhältnis
betreffen, dürfen von Herrn Buss einmal kopiert und als Kopie zur Wahrnehmung
seiner persönlichen Interessen behalten werden. Herr Buss wird der Gesellschaft
die von ihm kopierten Dokumente schriftlich auflisten und diese Dokumente
gesondert von den übrigen Gegenständen herausgeben.

      

letters/documents concerning his personal contractual relationship and retain a
copy thereof for the purpose of safeguarding his personal interests. Mr. Buss
shall provide the Company with a written list of the documents which he has
copied and return these separately from the other items.

(2)

  

Soweit sich Unterlagen/Kopien auf privat gehörenden EDV-Geräten/Datenträgern von
Herrn Buss befinden sind die Dateien auf Datenträger zu überspielen, die
Datenträger wie die anderen Gegenstände an die Gesellschaft herauszugeben und
die Daten auf der privaten EDV unverzüglich zu 1öschen. Herr Buss verpflichtet
sich, etwaige auf einem in seinem Besitz oder Eigentum befindlichen Computer
aufgespielten Programme, für welche die Gesellschaft oder ein verbundenes
Unternehmen die Lizenz erworben hat, spätestens zum rechtlichen
Beendigungszeitpunkt des Dienstverhältnisses zu löschen. Zurückbehaltungsrechte
sind ausgeschlossen.

   

(2)

  

Should there be any documents/copies on privately owned IT equipment/data
carriers of Mr. Buss the files shall be copied onto data carriers, the data
carriers shall be returned to the Company in the same way as the other items and
the files on private IT equipment shall be deleted without undue delay. Mr. Buss
undertakes to delete any programmes on computers in his possession or ownership
for which the Company or an affiliated company has acquired the licence at the
latest by the time when the service relationship legally ends. There shall be no
rights of retention.

§ 7

Reisekosten

   

§ 7

Travel expenses

(1)

  

Herr Buss reicht alle offenen Reisekosten, die bis einschließlich 31. Juli 2012
angefallen sind, bis spätestens 31. Juli 2012 ein.

   

(1)

  

Mr. Buss shall submit all outstanding travel expenses incurred up to and
including 31 July 2012 on or before 31 July 2012.

(2)

  

Weitere Reisekosten werden nicht erstattet.

   

(2)

  

No further travel expenses shall be reimbursed.



--------------------------------------------------------------------------------

§ 8

Geheimhaltung

   

§ 8

Confidentiality

(1)

  

Die Parteien verpflichten sich, über diesen Vertrag und seinen Inhalt strengstes
Stillschweigen zu bewahren. Herr Buss ist berechtigt, diese Vereinbarung
gegenüber amtlichen Stellen vorzulegen, soweit er hierzu aus rechtlichen Gründen
verpflichtet ist oder die Vorlage zur Wahrnehmung eigener berechtigter
Interessen erforderlich ist.

   

(1)

  

The parties undertake to observe confidentiality with respect to this agreement
and its content. Mr. Buss is entitled to disclose this agreement to official
authorities if he is obliged to do so under statute or if so required in
observing his own justified interests.

(2)

  

Herr Buss wird über alle ihm anlässlich seiner Tätigkeit für die Gesellschaft
zur Kenntnis gelangten, nicht allgemein bekannten geschäftlichen und
persönlichen Angelegenheiten der Gesellschaft, der mit ihr verbundenen
Unternehmen und/oder Mitarbeitern, Kunden und sonstigen Geschäftspartnern aller
vorgenannten Gesellschaften, auch soweit eine Angelegenheit ihm gegenüber nicht
ausdrücklich als vertraulich bezeichnet wurden, Dritten gegenüber strengstes
Stillschweigen bewahren. Diese Verschwiegenheitspflicht ist zeitlich unbegrenzt.

   

(2)

  

Mr. Buss shall observe strictest secrecy vis-à-vis third parties with regard to
all business and personal matters of the Company, all affiliated companies
and/or employees, customers and other business partners of all the
above-mentioned companies which have become known to him in the course of his
work for the Company and which are not generally known, even if he has not been
expressly told that such matters are confidential. This obligation of
confidentiality shall be for an indefinite term.

§ 9

Zeugnis

   

§ 9

Letter of recommendation

Herr Buss erhält von der Gesellschaft auf Anforderung ein wohlwollendes
qualifiziertes Schlusszeugnis mit der Note “sehr gut”.

   

Mr. Buss shall receive a favourable qualified final reference from the Company
on request. This reference shall include the statement that his work was “very
good”.



--------------------------------------------------------------------------------

§ 10

Erledigungsklausel

   

§ 10

Settlement clause

(1)

  

Die Parteien sind sich darüber einig, dass mit Erfüllung der vorstehenden §§
1-10 sämtliche gegenseitigen Ansprüche der Parteien aus oder im Zusammenhang mit
dem Anstellungsverhältnis und aus Anlass oder im Zusammenhang mit seiner
Beendigung, gleich aus welchem Rechtsgrund sie bestehen und gleich ob bekannt
oder unbekannt, erledigt sind. Satz 1 gilt entsprechend für das Verhältnis von
Herrn Buss zu FARO Verwaltungs GmbH und FARO Deutschland Holding GmbH., wobei
insoweit Ansprüche der Gesellschaft gegenüber Herrn Buss von der Erledigung
ausgenommen sind, auf welche die Gesellschaft kraft Gesetzes im Interesse des
Gläubigerschutzes nicht verzichten kann (z.B. §§ 30, 43 Abs. 3, 9b GmbHG).

   

(1)

  

The parties agree that with fulfilment of §§ 1-10 above all mutual claims of the
parties from or in connection with the employment relationship and on the
occasion of or in connection with its termination irrespective of legal grounds
and irrespective of whether known or unknown are settled. Sentence 1 shall apply
accordingly to the relationship of Mr. Buss to FARO Verwaltungs GmbH and FARO
Deutschland Holding GmbH, whereby claims of the Companv vis-à-vis Mr. Buss
cannot be waived by virtue of law in the interest of creditor protection (e.g.
§§ 30, 43, (3) Limited Liability Companies Act).

(2)

  

Herr Buss verzichtet darüber hinaus im Wege eines echten Vertrages zugunsten
Dritter auf alle Ansprüche aus oder im Zusammenhang mit dem
Anstellungsverhältnis und aus Anlass oder im Zusammenhang mit seiner Beendigung,
gleich aus welchem Rechtsgrund sie bestehen und gleich ob bekannt oder
unbekannt, welche ihm gegen Unternehmen, die mit der Gesellschaft verbunden
sind, zustehen. Die Gesellschaft nimmt diesen Verzicht an.

   

(2)

  

Mr. Buss also waives within the meaning of a genuine agreement in favour of
third parties all claims to which he is entitled against the companies
affiliated with the Company from or in connection with the employment
relationship and on the occasion of or in connection with the termination
thereof, irrespective of the legal grounds for their existence and irrespective
of whether known or unknown. The Company hereby accepts this waiver.

(3)

  

Rechte im Zusammenhang mit der Ausübung oder Abrechnung von Anteilsoptionen
(equity awards), welche Herrn Buss auf Grundlage eines vorher aufgestellten
anteilsbezogenen Mitarbeiterbeteiligungsplans (equity incentive plans) der
Gesellschaft

   

(3)

  

Nothing in this clause shall adversely affect any rights Mr. Buss may have with
respect to the exercise or settlement of equity awards previously issued under
the Company’s or under any affiliated company’s equity incentive plans.



--------------------------------------------------------------------------------

  

oder einem mit der Gesellschaft verbundenen Unternehmen möglicherweise zustehen,
bleiben von dieser Regelung unberührt.

        

§ 11

Sonstige Bestimmungen

   

§ 11

Miscellaneous

(1)

  

Änderungen und Ergänzungen dieses Vertrages bedürfen zu ihrer Wirksamkeit der
Schriftform. Dies gilt auch für eine Änderung dieser Schriftformklausel.
Mündliche oder schriftliche Nebenabreden wurden nicht getroffen.

   

(1)

  

Amendments and additions to this agreement shall be valid only if made in
writing. This also applies to any amendment to this written form clause. There
are no verbal or written side agreements.

(2)

  

Dieser Vertrag enthält eine deutsche und eine englische Fassung. Die englische
Fassung ist lediglich eine unverbindliche Übersetzung; im Zweifelsfall ist
allein die deutsche Fassung maßgeblich.

   

(2)

  

This agreement contains a German and an English version. The English version
merely constitutes a convenience translation; in the event of doubt only the
German version shall be authoritative.

(3)

  

Von diesem Aufhebungsvertrag sind zwei Originale gefertigt worden. Beide
Parteien bestätigen mit ihrer Unterschrift, jeweils ein Original dieses
Aufhebungsvertrages erhalten zu haben.

   

(3)

  

There are two originals of this termination agreement. With their signatures
both parties confirm that they have received an original of this termination
agreement.

§ 12

Rechtswahl unil Gerichtsstand

   

§ 12

Choice of law and jurisdiction

Dieser Vertrag und seine Auslegung unterliegen dem Recht der Bundesrepublik
Deutschland. Gerichtsstand für alle Streitigkeiten über Rechte und Pflichten aus
diesem Vertrag einschließlich seiner Wirksamkeit ist der Sitz der Gesellschaft.

   

This agreement shall be governed by and construed in accordance with the laws of
the Federal Republic of Germany. Place of jurisdiction for all disputes
regarding rights and duties under this agreement, including its validity shall
be the registered office of the company.



--------------------------------------------------------------------------------

§ 13

Salvatorische Klausel

   

§ 13

Severability

Die Unwirksamkeit oder Undurchführbarkeit einer oder mehrerer Regelungen dieses
Vertrages lässt die Wirksamkeit der übrigen Regelungen dieses Vertrages
unberührt. Dasselbe gilt für den Fall, dass der Vertrag eine an sich notwendige
Regelung nicht enthält. An die Stelle der unwirksamen oder undurchführbaren
Regelung oder zur Ausfüllung der Regelungslücke tritt die gesetzlich zulässige
und durchführbare Regelung, die dem Sinn und Zweck der unwirksamen,
undurchführbaren oder fehlenden Regelung nach der Vorstellung der Parteien
wirtschaftlich am nächsten kommt.

   

Should one or more provisions of this agreement be or become invalid or
unenforceable, this shall not affect the validity and enforceability of the
remaining provisions of this agreement. The same shall apply if the agreement
does not contain an essential provision. In place of the invalid or
unenforceable provision, or to fill a contractual lacuna, such valid and
enforceable provision shall apply which reflects as closely as possible the
commercial intention of the parties as regards the invalid, unenforceable or
missing provision.



--------------------------------------------------------------------------------

UNTERSCHRIFTEN     SIGNATURES

Korntal-Münchingen, den 18.06.2012

   

Korntal-Münchingen, June 18th 2012

LOGO [g360016ex10_1pg12a.jpg]

   

LOGO [g360016ex10_1pg12b.jpg]

   

LOGO [g360016ex10_1pg12c.jpg]

(FARO Europe GmbH & CO. KG)     (Siegfried Buss)

LOGO [g360016ex10_1pg12d.jpg]

   

LOGO [g360016ex10_1pg12e.jpg]

    (FARO Verwaltungs GmbH)    

LOGO [g360016ex10_1pg12f.jpg]

   

LOGO [g360016ex10_1pg12g.jpg]

    (FARO Deutschland Holding)    

LOGO [g360016ex10_1pg12h.jpg]

    (Jay Freeland FARO Technologies, Inc.)    